     Case 1:04-cv-00798-PLF-GMH Document 1310 Filed 07/02/20 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                         )
                                                   )
         Plaintiff,                                )
                                                   )
                            v.                       Civil Action No. 1:04-cv-00798-PLF/GMH
                                                   )
                                                   )
                                                   )
 ALL ASSETS HELD AT BANK JULIUS
                                                   )
 BAER & COMPANY, LTD., GUERNSEY
                                                   )
 BRANCH, ACCOUNT NUMBER 121128,
                                                   )
 IN THE NAME OF PAVLO
                                                   )
 LAZARENKO, LAST VALUED AT
                                                   )
 APPROXIMATELY $2 MILLION IN
                                                   )
 UNITED STATES DOLLARS, ET AL.,
                                                   )
                                                   )
         Defendants.                               )

     JOINT STATUS REPORT AND MOTION TO ENTER SCHEDULING ORDER

        Plaintiff United States of America and Claimants Pavel, Ekaterina and Lecia Lazarenko

(the “Parties”) jointly file this Status Report as ordered by the Court on June 16, 2020 (Dkt.

1303) to address the status of pending motions before the Court and propose a schedule for

completing partially briefed and future motions.

        With respect to motions currently pending before the Court, the Parties have identified

the following motions:

        Fully briefed

        1) Claimant Pavel Lazarenko’s Motion for Partial Summary Judgment on Probable
           Cause (Dkts. 426 (Motion), 486 & 509 (Opposition), 516 & 517 (Reply); 543 (Notice
           of Joinder))
               a. Pending before the Hon. Paul L. Friedman
               b. Fully briefed by the Parties

        2) Claimant Ekaterina and Lecia Lazarenko’s Motions to Quash Bank and Accountant
           subpoenas (Dkts. 1244, 1183, 1159, 1142)
              a. Pending before Magistrate Judge G. Michael Harvey
              b. Fully briefed by the Parties



999998.02948/123494541v.6
     Case 1:04-cv-00798-PLF-GMH Document 1310 Filed 07/02/20 Page 2 of 10




        3) United States’ Renewed Motion for Protective Order Regarding CIPA Documents
              a. Pending before Magistrate Judge G. Michael Harvey
              b. Fully briefed by the Parties (filed with the CISO)
              c. Additional briefing or argument may be required based on determination of
                  status of remaining documents at issue
              d. Portions of this motion are being handled ex parte

        4) Claimant Ekaterina and Lecia Lazarenko’s Motion to Strike Supplemental
           Declaration of Alasdair Davidson1
              a. Pending before the Hon. Paul L. Friedman
              b. Filed (Dkt. 1277) on May 18, 2020
              c. Opposition (Dkt. 1282) filed on May 22, 2020
              d. No Reply filed (due May 29, 2020)

        Partially briefed

        1) United States’ Motion to Strike the Lazarenko Children’s Claims to the Assets Held
           in the Balford Trust
               a. Pending before the Hon. Paul L. Friedman
               b. Filed (Dkt. 1256) on April 30, 2020
               c. Opposition and Cross-Motion to Authorize Litigation in Guernsey to be filed
                   by July 15, 2020
               d. Reply/Opposition to be filed by August 19, 2020
               e. Claimants’ Reply to be filed by September 9, 2020

        2) Claimant Pavel Lazarenko’s Motion for Summary Judgment on the Bank Julius Baer
           Guernsey Account
              a. Pending before the Hon. Paul L. Friedman
              b. Motion (Dkt. 1257) filed on April 30, 2020
              c. Opposition (Dkt. 1305) (redacted version Dkt. 1306) filed on June 19, 2020
              d. Reply to be filed by July 17, 2020

        3) The Lazarenko Children’s Motion for Summary Judgment on Statute of Limitation
           Grounds
              a. Pending before the Hon. Paul L. Friedman
              b. Filed (Dkt. 1259) on April 30, 2020
              c. Opposition to be filed by July 24, 2020
              d. Reply to be filed by August 14, 2020




1
 Claimants filed a letter brief seeking leave to file a motion to strike with the Magistrate Judge. The Magistrate
Judge referred this matter to the Hon. Paul L. Friedman (Dkt. 1280) who does not permit letter briefs. Claimants do
not believe that this matter is currently pending before the Court.
                                                         2


999998.02948/123494541v.6
     Case 1:04-cv-00798-PLF-GMH Document 1310 Filed 07/02/20 Page 3 of 10




        4) Claimant Pavel Lazarenko’s Motion for Summary Judgment on the Ylorex
           Establishments Account
              a. Pending before the Hon. Paul L. Friedman
              b. Motion (Dkt. 1257) filed on May 1, 2020
              c. Opposition (Dkt. 1305) (redacted version Dkt. 1306) filed on June 19, 2020
              d. Reply to be filed by July 20, 2020

        5) Plaintiff’s Motion to Strike Pavel Lazarenko’s Claims to the Liechtenstein Assets
               a. Pending before the Hon. Paul L. Friedman
               b. Motion (Dkt. 1284) filed on May 15, 2020
               c. Opposition to be filed on July 20, 2020
               d. Reply to be filed by August 10, 2020

        6) Claimant Pavel Lazarenko’s Motion for Reconsideration of the Court’s order striking
           his claim to the Balford Trust
               a. Pending before the Hon. Paul L. Friedman
               b. Motion (Dkt. 1289) filed on June 4, 2020
               c. Opposition filed by July 17, 2020
               d. Reply to be filed by August 12, 2020

        7) Claimant Pavel Lazarenko’s Motion to Unseal
              a. Pending before Magistrate Judge G. Michael Harvey
              b. Motion (Dkt. 1297) filed on June 12, 2020
              c. Opposition (Dkt. 1307) filed on June 29, 2020 by Peter Kiritchenko pro se
              d. Reply to be filed by July 6, 2020

        8) Claimant Pavel Lazarenko’s Motion to Modify the Restraining Order
              a. Pending before the Hon. Paul L. Friedman
              b. Motion filed on July 2, 2020
              c. Mr. Lazarenko believes that the Court should shorten the deadlines set by
                 Local Rule 7 and he requests that the Court set a telephonic hearing. The
                 Government requests that it be permitted to file its Opposition by August 6,
                 2020 consistent with the agreement reached by the Parties regarding all other
                 forthcoming motions.

        To be filed

        The United States believes that the Opposition and Reply for the Motion to Modify the

Restraining Order should be subject to the same deadlines as those proposed below by the Parties

for all other pending and forthcoming motions.

            1) United States’ Motion to Strike Claimant Pavel Lazarenko’s Claim to Assets Held
            in Accounts Held in the Name of Eurofed Bank in Lithuania and Switzerland
                                                 3


999998.02948/123494541v.6
     Case 1:04-cv-00798-PLF-GMH Document 1310 Filed 07/02/20 Page 4 of 10




                a. For consideration by the Hon. Paul L. Friedman
                b. Motion to filed by July 17, 2020

            2) Claimant Pavel Lazarenko’s Motion to Dismiss
               a. For consideration by the Hon. Paul L. Friedman

            3) Claimants’ Motion to Enforce the Settlement Agreement
               a. For consideration by the Hon. Paul L. Friedman

        With respect to all of the forthcoming motions except Pavel Lazarenko’s Motion to

Modify the Restraining Order, the Parties jointly recommend that the Court modify Local Rule

7(b) & (d) to permit five weeks to file an Opposition and three weeks to file a Reply. The Parties

further agree that to the extent any one or more of the Parties, after reviewing a pleading of the

opposing party, believes that the factual or legal issues raised may require additional time for a

responsive pleading, the Parties will continue to work together in good faith to resolve all

requests for extensions of time prior to filing motions for enlargement of time with the Court.

           POSITION REGARDING COMPLETION OF EXPERT DISCOVERY
                      AND FUTURE DISPOSITIVE MOTIONS

        Each of the Parties takes the following positions regarding the disposition of dispositive

and discovery matters pending before the Court, and the schedule regarding the completion of

discovery and future merits based dispositive motions.

UNITED STATES:

        The Parties have, as requested by the Court (Dkt. 1303) reached agreement on a schedule

regarding the majority of the motions pending before the Court. While the United States has

advised Claimants of the date by which it will file a future dispositive motion, Claimants have

declined to advise the United States of the date by which they intend to file two of the three

future dispositive motions, with the exception being Claimant Pavel Lazarenko’s Motion to

Modify the Restraining Order. As a result, the United States notes that it is difficult to commit to
                                                 4


999998.02948/123494541v.6
     Case 1:04-cv-00798-PLF-GMH Document 1310 Filed 07/02/20 Page 5 of 10




a briefing schedule when all of the anticipated filing dates are unknown, and therefore reserves

the right to seek additional time to file an opposition based on the content and timing of

Claimants’ filing.

          The United States respectfully requests that the Court stay expert discovery for an

additional 120 days, until October 30, 2020, with the hope that the Court has the opportunity to

issue opinions in the pending (and soon to be filed) standing motions. The United States submits

that because standing is a jurisdictional issue, the Court should determine if Claimants have

standing to bring any of their respective claims prior to the resolution of any substantive motions.

In addition, the United States believes that it would not be an efficient use of the Parties’ efforts

or those of the Court to move forward with expert discovery or the resolution of any pending

discovery disputes while the standing motions are pending.

          The United States notes that the Defendant Assets located in Guernsey, Liechtenstein,

Lithuania, and Switzerland are subject to the same potential issues regarding repatriation. While

all of the aforementioned assets are restrained at the request of the United States, the government

of Ukraine has similarly requested restraint of the same assets, and therefore Claimants’ request

to modify the restraint to commence litigation in Guernsey will not hasten disposition of those

assets.

          To the extent expert discovery is necessary after the Court resolves outstanding

jurisdictional issues, the United States proposes the following schedule for remaining case

management deadlines:

                            Event                             Proposed Deadline
                                                        30 days after resolution of standing
                 Opening of Expert Discovery
                                                                      motions


                                                   5


999998.02948/123494541v.6
     Case 1:04-cv-00798-PLF-GMH Document 1310 Filed 07/02/20 Page 6 of 10




                 Close of Expert Discovery             90 days after resolution of standing
                                                                     motions
            Additional Dispositive Motions Due       45 days after close of Expert Discovery
         Oppositions to Additional Dispositive       75 days after close of Expert Discovery
                      M i Dispositive
       Replies to Additional  D        Motions       95 days after close of Expert Discovery
                            Due



CLAIMANT PAVEL LAZARENKO:

        Mr. Lazarenko urges that the Court take up his motion to modify the restraining order on

an expedited basis. As set forth in that motion, since he is no longer a party to the Balford Trust

litigation, Mr. Lazarenko should be permitted to commence litigation in Guernsey, where he was

invited to file a response to the freeze order in 2004. Foreign antisuit injunctions against non-

parties are improper. China Trade & Dev. Corp. v. M.V. Choong Yong, 837 F.2d 33, 35 (2d Cir.

1987) (noting that the parties must be the same before a court issues a foreign litigation

injunction); Laker Airways, Ltd. v. Sabena, Belgian World Airlines, 731 F.2d 909, 927 (D.C. Cir.

1984) (discouraging the use of foreign litigation injunctions).

        Mr. Lazarenko wishes to commence this litigation promptly. The Government states that

a lawsuit in Guernsey will not expedite the resolution of the U.S. civil forfeiture action. Mr.

Lazarenko believes that the Court should not speculate as to the actions of the Governments of

Ukraine and Guernsey. The U.S. antisuit injunction is improper under Circuit precedent and

should be lifted forthwith. The memorandum in support of the motion is approximately ten

pages. The three Government lawyers do not need five weeks to prepare an Opposition. In

contrast, Mr. Lazarenko is prejudiced by the delay. He believes that he has interests in the

Balford Trust and wishes to protect those interests with this lawsuit.


                                                 6


999998.02948/123494541v.6
     Case 1:04-cv-00798-PLF-GMH Document 1310 Filed 07/02/20 Page 7 of 10




        Mr. Lazarenko urges the Court to take up the motion concerning Lazarenko Children’s

standing before his motion for reconsideration. If the Lazarenko Children have standing, he may

withdraw his motion for reconsideration.

        The Liechtenstein, Lithuanian and Swiss assets are subject to a restraint by Ukraine,

which has inhibited and will continue to inhibit their repatriation. The Court should focus its

efforts on the assets in Guernsey.

        The “Unknown payments” motion deals with payments from five companies which the

Government seeks to forfeit. It is Claimant’s position that if the Court rules in his favor on the

payments from Nakosta AG, it will moot his motion for partial summary judgment on the Bank

Julius Baer (Guernsey) account. That account consists solely of payments from Nakosta AG and

unidentified funds.

                                Event                               Proposed Deadline
                                                                   30 days after the Court
                                                                determines that someone has
                                                                   standing to contest the
                      Opening of Expert Discovery
                                                                 Balford Trust and rules on
                                                                  the statute of limitations
                                                                           motion

                                                                   90 days after the Court
                                                                determines that someone has
                       Close of Expert Discovery                   standing to contest the
                                                                 Balford Trust and rules on
                                                                  the statute of limitations
                                                                           motion
                                                                15 days after close of Expert
                 Additional Dispositive Motions Due
                                                                         Discovery


                                                                45 days after close of Expert
         Oppositions to Additional Dispositive Motions Due
                                                                         Discovery



                                                    7


999998.02948/123494541v.6
     Case 1:04-cv-00798-PLF-GMH Document 1310 Filed 07/02/20 Page 8 of 10




                                                                  60 days after close of Expert
          Replies to Additional Dispositive Motions Due                    Discovery




THE LAZARENKO CHILDREN:

        The Court should consider the Government’s standing motion and Claimants’ motion for

summary judgment on statute of limitation grounds simultaneously. The Government has

interpreted standing too narrowly. Warth v. Seldin, 422 U.S. 490, 498 (1975); Scanlan v.

Eisenberg, 669 F.3d 838, 841-847 (7th Cir. 2012); Larson v. Northrop Corp., 21 F.3d 1164,

1170 (D.C. Cir. 1994). Likewise, the Claimants’ statute of limitations motion is straightforward

and dispositive of their claim.

                                  Event                               Proposed Deadline
                                                                  30 days after the Court rules
                                                                  that the Lazarenko Children
                      Opening of Expert Discovery                 have Article III standing and
                                                                     rules on the statute of
                                                                        limitations motion

                                                                  90 days after the Court rules
                                                                  that the Lazarenko Children
                       Close of Expert Discovery                  have Article III standing and
                                                                     rules on the statute of
                                                                       limitations motion


                                                                   15 days after the close of
                  Deadline to file dispositive motions
                                                                       expert discovery

        Parties to file their Pretrial Statement which includes    15 days after the close of
         deposition testimony excerpts/prior trial testimony           expert discovery
                          and exchange exhibits




                                                    8


999998.02948/123494541v.6
     Case 1:04-cv-00798-PLF-GMH Document 1310 Filed 07/02/20 Page 9 of 10




                                                                 45 days after the close of
        Parties to file trial objections and motions in limine       expert discovery




 By: /s/ Jed Silversmith                               By: /s/ Emily Beckman
 Grant S. Palmer                                       Emily Beckman
 Jed M. Silversmith                                    KING CAMPBELL PORETZ
 BLANK ROME LLP                                        108 N. Alfred Street
 One Logan Square, 130 N. 18th Street                  Alexandria, VA 22314
 Philadelphia PA 19103                                 703-683-7070 (Phone)
 Phone: (215) 569-5500                                 703-652-6010 (Fax)
 Fax: (215) 832-5789
         and                                           Daniel Horowitz
 Barry W. Levine                                       LAW OFFICES OF DANIEL
 1825 Eye Street NW                                    HOROWITZ
 Washington, DC 20006                                  3650 Mt Diablo Blvd
 Phone: (202) 420-2200                                 Lafayette, CA 94549
 Fax: (202) 420-2201                                   (925) 299-6720 (Phone)
         and
 Ian M. Comisky                                        Attorneys for Claimants KATERINA
 William H. Stassen                                    LAZARENKO and LESSIA LAZARENKO
 FOX ROTHSCHILD LLP
 2000 Market Street, 20th Floor
 Philadelphia, PA 19103-3222
 Phone: (215) 299-2795
 Fax: (215) 299-2150
         and
 David B. Smith
 Nicholas D. Smith
 LAW OFFICES OF DAVID B. SMITH
 108 N. Alfred St.
 Alexandria, VA 22314

 Attorneys for Claimant
 PAVEL LAZARENKO

 DEBORAH CONNOR
 CHIEF, MONEY LAUNDERING
 AND ASSET RECOVERY SECTION

 By: /s/ Adam J. Schwartz


                                                   9


999998.02948/123494541v.6
    Case 1:04-cv-00798-PLF-GMH Document 1310 Filed 07/02/20 Page 10 of 10




 DANIEL H. CLAMAN
 TERESA C. TURNER JONES
 ADAM J. SCHWARTZ
 Attorneys
 Money Laundering and Asset Recovery
 Section
 Criminal Division
 United States Department of Justice
 1400 New York Avenue, N.W., 10th Floor
 Washington, D.C. 20530
 Telephone: (202) 514-1263

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA




                                          10


999998.02948/123494541v.6
